Name: Commission Regulation (EEC) No 2687/87 of 4 September 1987 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  trade policy;  marketing
 Date Published: nan

 No L 254/ 14 Official Journal of the European Communities 5. 9 . 87 COMMISSION REGULATION (EEC) No 2687/87 of 4 September 1987 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream The intervention agencies shall buy in butter offered to them only if it satisfies the conditions laid down in Article 1 of Regulation (EEC) No 985/68 without prejudice to Article 2 of Council Regulation (EEC) No 1897/87 0) and if : (') OJ No L 182, 3 . 7 . 1987, p. 35. 2 . Article 3 is replaced by the following : Article 3 The butter shall have been made in dairies which have the appropriate technical installations : (a) from pasteurized cream, and (b) under conditions which ensure the manufacture of butter of good keeping quality.' ; 3 . Article 5 (4) (e) is replaced by the following : '(e) the words "sour cream butter" or "sweet cream butter" as the case may be, or "salted butter" where the butter in question is that referred to in Article 2 of Regulation (EEC) No 1897/87.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas Council Regulation (EEC) No 985/68 (3), as last amended by Regulation (EEC) No 1897/87 (4), laid down general rules for intervention on the market in butter and cream ; Whereas the rules on the composition and characteristics of butter that may be bought in by the intervention agen ­ cies were amended by Council Regulation (EEC) No 1897/87 ; whereas Commission Regulation (EEC) No 685/69 (*), as last amended by Regulation (EEC) No 2081 /87 (6), should be amended accordingly with effect from the same date as Regulation (EEC) No 1897/87 as regards the characteristics of butter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . The opening phrase of the first subparagraph of Article 2 is replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) and (2) shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 September 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . O OJ No L 169, 18 . 7. 1968 , p. 1 . (4) OJ No L 182, 3 . 7 . 1987, p. 35 . ft OJ No L 90, 15 . 4. 1969 , p. 12 . ( «) OJ No L 195, 16 . 7 . 1987, p. 10 .